DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
 	Examiner acknowledges canceled claim 1 and new claims 2-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (8,400,698) in view of  Chen (2020/0096638)
Regarding claim 2 Fujii discloses,
a laser scanner; a light-receiving unit; and a control module,
 	 wherein the control module is configured to: 
 	Generate a first driving signal corresponding to a first axis (note fig. 6a, driving signal, positive axis) and a second driving signal corresponding to a second axis (note fig. 6a, driving signal, negative axis) that is different from the first axis (positive axis is different from negative axis) (Examiner interprets generated by drive control unit fig. 29 block 755 and col. 43 lines 22-23);
 	 Control the light-receiving unit to detect light emitted from one end of the laser scanner that is operated on the basis of the first driving signal and the second driving signal (note fig. 29, block 753 laser driver and col. 43 lines 10-12); and 
 	Fujii does not clearly disclose generate a first image by mapping information on the detected light with coordinate information, in a phase domain, transformed on the basis of time information of the first driving signal and the second driving signal.  Chen discloses generate a first image by mapping information on the detected light with coordinate information, in a phase domain, transformed on the basis of time information of the first driving signal and the second driving signal (note fig. 1, block 08 and paragraph 0022 and 0025,generating image phase map information of multiple signals).  Fujii and Chen are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to include generate a first image by mapping information on the detected light with coordinate information, in a phase domain, transformed on the basis of time information of the first driving signal and the second driving signal in the system of Fujii as evidenced by Chen.  The suggestion/motivation for doing so provides image with higher accuracy, higher resolution and high image quality (note paragraph 0027). It would have been obvious to combine Chen with Fujii to obtain the invention as specified by claim 2.
	
Regarding claim 5 Fujii discloses,
 	Wherein the information on the detected light comprises a light intensity value (note col. 8 lines 37-50).

 	Regarding claim 6, Fuji does not clearly discloses generate the first image by mapping the coordinate information corresponding to a plurality of time points with light intensity values each corresponding to one of the plurality of time points.  Chen discloses generate the first image by mapping the coordinate information corresponding to a plurality of time points with light intensity values each corresponding to one of the plurality of time points (note paragraph 0022 and 0025,generating image phase map interpreted as time points).  Fujii and Chen are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to include generate the first image by mapping the coordinate information corresponding to a plurality of time points with light intensity values each corresponding to one of the plurality of time points in the system of Fujii as evidenced by Chen.  The suggestion/motivation for doing so provides image with higher accuracy, higher resolution and high image quality (note paragraph 0027). It would have been obvious to combine Chen with Fujii to obtain the invention as specified by claim 6.

Allowable Subject Matter
Claims 3-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 3 and 7.
 	Regarding claim 3, prior art could not be found for the features determine a first phase delay value corresponding to the first driving signal and a second phase delay value corresponding to the second driving signal on the basis of identification of at least two regions corresponding to each other in the first image; and generate a second image based on the first phase delay value and the second phase delay value.  These features in combination with other features could not be found in the prior art.  Claim 4 depend on claim 3.  Therefore are also objected.

Regarding claim 7, prior art could not be found for the features wherein the control module is configured to apply the first driving signal according to A , sin(2tf,r+ p > and apply the second driving signal according to I A sin(2 fr+ 2>) , and the first image is an image generated by causing a light intensity value (It) to correspond to coordinates expressed by (A(27ffx+Tx)(mod2z) Ay(27cfyt+)(mod2a)) in the phase domain, wherein t denotes a time value in a range of Ts to (Ts+T) (Ts denotes an arbitrary time value and T denotes a repeat cycle), fx denotes a first frequency component of the first driving signal, yx denotes a first phase component of the first driving signal, fy denotes a second frequency component of the second driving signal, sy denotes a second phase component of the second driving signal, and the light intensity value (It) corresponds to the time value (t).  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
October 22, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664